DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application claims the benefit of U.S. Provisional Application No. 62/804,069, filed February 11, 2019.  
Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated February 7, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on February 10, 2020 and September 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The acronym “DM-RS” is used multiple times in the specification, such as DM-RS - DeModulation Reference Signal in paragraphs [0043] and [0075]; apparently “DMRS” appears multiple times in the specification as well, such as in paragraphs [0077] and [0083]. 
In fact, “DM-RS” is used in the figures, such as in FIG. 5A. 
The examiner objects the usage of “DMRS” and suggests amending it to “DM-RS,” in order to make the acronym usage uniformly throughout this application.
Allowable Subject Matter
7.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Lee et al. (US 2020/0022011) and Parkvall et al. (US 2017/0331670) are generally directed to various aspects of the system for wireless communications, wherein a user equipment (UE) receives, from a base station, a first message indicating a plurality of measurement configurations, each measurement configuration of the plurality of measurement configurations includes different sets of measurement parameters used for measuring a reference signal (RS) of a cell, the UE also receives a second message indicating that the UE activate a first measurement configuration, deactivate the first measurement configuration, or switch to the first measurement configuration, where the first measurement configuration is from the plurality of measurement configurations, and then the UE determines a measurement reporting scheme based on the indication to activate, deactivate, or switch to the first measurement configuration; the fifth-generation wireless communications network, including determining a reporting quality threshold for a parameter related to channel state information (CSI), performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation, evaluating the measurement for each of the plurality of beams against the reporting quality threshold, discontinuing the performing and evaluating of measurements in response to determining that the reporting quality threshold is met for one of the beams, such that one or more beams in 
However, in consideration of the claim limitations filed February 7, 2020, the information disclosure statement (IDS) submitted on February 10, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving a downlink control information indicating transitioning from the non- power-saving state to a power saving state; monitoring, based on the downlink control information, a second radio link quality on a second plurality of reference signals of the bandwidth part;” and “detecting at least a second synchronization status based on the monitoring the second radio link quality,” as specified in claim 1. 
Similar limitations are included in claims 11 and 20.
Dependent claims 2-10 and 12-19 are also allowable for incorporating the features recited in the independent claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al. (US 2020/0022011) is generally directed to various aspects of the system for wireless communications, wherein a user equipment (UE) receives, from a base station, a first message indicating a plurality of measurement configurations, each 
Parkvall et al. (US 2017/0331670) is directed to various aspects of the fifth-generation wireless communications network, including determining a reporting quality threshold for a parameter related to channel state information (CSI), performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation, evaluating the measurement for each of the plurality of beams against the reporting quality threshold, discontinuing the performing and evaluating of measurements in response to determining that the reporting quality threshold is met for one of the beams, such that one or more beams in the first predetermined set of beams are not measured and evaluated, and reporting, to the wireless communications network, CSI for the one of the beams;
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence 
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/WEI ZHAO/           Primary Examiner
Art Unit 2473